KENYON, Circuit Judge
(concurring).
1 agree with the statement in the opinion that “the receiver and his counsel are entitled to be well paid for the services they rendered.” While the receiver and his counsel are entitled to be well paid, there is'no reason why they should be overpaid. It seems to me there has been a growing tendency in the courts to allow fees-to receivers and their counsel far beyond the standards of compensation for similar services where no receivership- existed. There is no particular divinity surrounding a receivership and no magic in the appellation “receiver” that changes ordinary and usual services into something of exaggerated value. In the recent ease of In re Abraham S. Gilbert, 48 S. Ct. 309, 72 L. Ed. - (opinion filed March 19, 1928) the Supreme Court of the United States said regarding allowances to Gilbert as master in a number of cases known as the New York Gas Cases in the District Court for the Southern District of New York: “We were desirous of making it clear by our action that the judges of the courts, in fixing allowances for services to court officers, should be most careful, and that vicarious generosity in such a matter could receive no countenance.” While I concur in the reversal of the order allowing fees to the receiver and his attorney on the ground that the sum allowed was unreasonable, I am of the opinion that the amounts suggested by the court of $40,000 per year for the receiver, and $35,000 per year for Ms attorney, are too high, and I am unable to agree with the suggestion that these sums would be reasonable compensation, although they are of course much nearer it than the amounts allowed by the trial court.